DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, in the reply filed on November 1, 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to examine all the claims as evidenced by the International Search Report/Written Opinion dated May 10, 2019.  This is not found persuasive because lack of unity for national stage applications are determined independently from the international application.  Furthermore, Groups I-II are maintained lacking in unity as there is no single general inventive concept, and the technical feature shared between the groups is not a contribution over the prior art.  The requirement is still deemed proper and is therefore made FINAL.
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 21, 2021.




Information Disclosure Statement
The IDS filed February 17, 2021 has been considered, except for citation No. 3 presently lined-through.  The patentee name stated in the IDS does not correspond to the name in the cited document.  

Claim Objections
Claim 6 is objected to because of the following informalities:  in claim 6 at line 2, it is suggested to change “break down voltage” to --breakdown voltage--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sakurai et al. (US 2019/0044118)

 	Sakurai does not explicitly teach the heat resistant binder resin to have a melting point (Tm) of 150º C or higher.  However, as the prior art teaches the same heat resistant binder resin as disclosed and claimed, e.g. polyetherimide as recited in claim 8 (Sakurai in [0061], it is asserted that this physical property is inherent. (MPEP 2112.01)
	For claim 8:  The resistant binder resin is polyamideimide, inter alia.
For claims 9-10:  The fluorinated binder resin comprises a polyvinylene fluoride (PVDF)-based polymer resin comprising vinylidene fluoride (VDF) as a unit (Sakurai in [0115]) and  a copolymer of vinylidene fluoride (VDF) with a comonomer such as VDF-HFP.

Claims 2-3 and 5-7 are rejected under 35 U.S.C. 103 as obvious over Sakurai et al. (US 2019/0044118)
	The teachings of Sakurai are discussed above.
	For claim 2:  The heat resistant layer comprises the heat resistant binder resin at 5% by mass or more ([0078]), which teaches or at least suggests an amount of 1 wt % to 20 wt % based on 100 wt % of the heat resistant layer.  In the case where the claimed ranges “overlap or lie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	For claim 3:  The heat resistant binder resin may be a homopolymer (Sakurai in [0062]), which teaches or at least suggests an amount larger than 90 wt % based on 100 wt % of the binder resin is present in the heat resistant layer. 
 	For claims 5-7:  As to the claimed shrinkage, breakdown voltage, and peel strength, as the prior art teaches or at least suggests the same separator, it is asserted that each of these physical properties is inherent. (MPEP 2112.01)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 20190044118) in view of Seo et al. (US 2007/0122716)
	The teachings of Sakurai are discussed above.
	Sakurai does not explicitly teach the heat resistant layer to comprise a pore path passing through a thickness direction of the heat resistant layer by one pore or by interconnection of two or more open pores, and either or both of the fluorinated binder resin and the non-fluorinated binder resin of the adhesive layer are introduced through at least one pore path so that the heat resistant layer is bound with the surface of the porous substrate.  However, Seo in the same field of endeavor teaches a heat resistant layer having pore structures which define a pore path through a thickness direction (Seo in Fig. 2, [0033], [0074]), which teaches or at least suggests a pore path passing through a thickness direction of the heat resistant layer by one pore or by interconnection of two or more open pores.  The skilled artisan would find obvious to modify Sakurai with a pore path passing through a thickness direction of the heat resistant layer by one pore or by interconnection of two or more open pores.  The motivation for such a modification is In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 20190044118) in view of Hayakawa et al. (US 2012/0258348)	The teachings of Sakurai are discussed above.
Sakurai does not explicitly teach the non-fluorinated binder resin to comprise a cyano group-containing copolymer in which hydroxyl groups are substituted with cyano groups.   However, Hayakawa in the same field of endeavor teaches a binder resin comprising a 2-cyanoethyl group-containing polymer (Hayakawa in [0018], [0021]) which teaches or at least  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would .






/Julian Anthony/Examiner, Art Unit 1722  

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722